Woodward, J. (concurring):
1 have no hesitation in concurring in the result reached by the learned presiding justice, and generally in the reasons which appear in his opinion, but upon the constitutional question urged I prefer to place my concurrence upon slightly different grounds.
In the first place I do not understand that the appellant is in a position to raise the question of the “ equal protection of the laws.” The appellant, Homer Folks, is the commissioner of public charities of the city of New York; he holds his office and exercises its duties under the provisions of the revised Greater New York charter (Laws of 1901, chap 466, § 658 et seq.), and no rights or interests of his are involved in the discrimination between veterans and others. If some one in his employ, other than a veteran, should be removed from office without the hearing provided for in the case of veterans, such person might question whether he was given that equal protection of the law which the Constitution of the United States requires, but the appellant is not in a position ' to raise this question, for there is no question of equality in which he is interested. The statute provides that he cannot remove a veteran without a hearing, and the Legislature very clearly has a right to limit the powers of the officers of its own creation, and they cannot challenge this power, because, as between the relator and some unknown and disinterested person, there is a discrimination in the law. The Legislature might have provided that no one should be removed without a hearing, and the appellant would have accepted his position subject to this limitation on his powers, and this situation is not changed because the Legislature has seen fit to limit his . powers only as to veterans.- He takes the office under the conditions prescribed by the law; he is not denied the equal protection of the law. He has the rights conferred upon him by law, and no others, and the fact that the law, as between .others, may not be equal, cannot give him the right to discharge without a hearing those whom the law declares must be given a hearing. In other words, the appellant has no legal interest in whether the law is equal in its protection to those who are employed through his agency. He has a right to the office and its emoluments, but he has no legal interest in the relative rights of his subordinates, and when the law declares *178that he cannot remove any one belonging to a certain class without a hearing, that constitutes a limitation upon his powers, just as much as any other provision which limited or regulated his powers. The fact that the act might be unconstitutional as between his subordinates would not enlarge his powers and permit him to discharge without a hearing.
In the case now before us the Legislature has extended a privilege to a certain class of citizens; it has limited the common-law right of the appointing officer to remove his appointee, and the officer who accepts public employment under the'laws of this State cannot disregard this limitation upon his powers, because the Legislature lias not seen, -fit to extend this privilege to all persons equally; the law ' is controlling upon the relator, whatever rights individuals discriminated against by such legislation might have in the premises. The provisions of section 21 of chapter 370 of the Laws of 1899, as amended by chapter 270 of the Laws of 1902, apply equally to every appointing power in the State; the appellant has the equal protection of the law in the discharge of the duties of the office which he holds, and if there is any defect in the statute under section 1 of the 14th amendment of the Constitution of' the United States, it is not one which affects the rights of the appellant.. That Constitution does not place any limitations upon the granting of privileges to persons occupying public offices or public employments, and the Legislature clearly had the power to determine that no one should be removed without a hearing upon specific charges, It has extended this privilege of permanency in public employment to veterans of the army and navy and of fire departments, and this is the standard of privileges which the State has established and which is controlling upon the appellant. If there are others who are not given this privileg’d, and who are deprived of their positions without an equal opportunity of being heard, they may be in a position to complain that they have been denied the equal protection of the law, but neither the appellant nor the relator has any such relation to this proceeding,, and, therefore, as to them, there is no constitutional question involved. “Nor,” says Judge Cooley in his Constitutional Limitations (6th ed. p. 196), “will a court listen to’an objection made to the constitutionality of an act by a party whose rights it does not affect, and who has therefore no interest in *179defeating it.” (See People v. Brooklyn, F. & C. I. B. Co., 89 N. Y. 75, 93, and authorities there cited.)
Upon the merits, however, I am of the opinion that the provisions of section 20 of chapter 370 of the Laws of 1899, as amended by chapter 270 of the Laws of 1902, are not open to the objection that they do not afford the equal protection of the laws, as that clause is understood in constitutional law. This provision of section 1 of the 14th amendment of the Constitution of the United States was intended to guarantee, not that every person should have exactly the same privileges as every other person, regardless of differences in conditions, and independent of proper and reasonable classifications, but that every person within the jurisdiction of the State should be given the same rights and privileges Tinder the same circumstances and conditions; it was the same guaranty, in effect, as that found in the- 1st section of the 1st article of our State Constitution, which provides that “ no member of this State shall be disfranchised, or deprived of any of the rights or privileges secured to any citizen thereof, unless by the law of the land or the judgment of his peers.” This clause, “ the law of the land,” is defined by Judge Catron (afterward Mr. Justice Catron of the United States Supreme Court) in Vanzant v. Waddel (2 Yerg. 260) to mean “ a general and public law, equally binding upon every member of the community. * * * The right to life, liberty and property of every individual must stand or fall by the same rule or law that governs every other member of the body politic or ‘land,’ under similar circumstances.” (See Gulf, Colorado & Santa Fe Ry. v. Ellis, 165 U. S. 150, 156; Cotting v. Kansas City Stock Yards Co., 183 id. 79,105.) And the same idea finds concise expression in Yick Wo v. Hopkins (118 id. 356, 369) where in speaking of section 1 of the 14th amendment of the Constitution of the United States which guarantees the equal protection of the law, it is said: “ These provisions are universal in their application, to all persons within the territorial jurisdiction, without regard to any differences of race, of color, or of nationality; and the equal protection of the laws is a pledge of the protection of equal laws.” And the requirement of that Constitution is met when the act of the Legislature deals with all persons of a particular class (where that classification is based *180upon some reasonable foundation), upon equal terms. Mere arbitrary selection cannot be justified as classification, but where there is a reasonable distinction—some distinct line of demarcation — between classes of citizens, the Legislature has a right to recognize such classification, and to make different rules with respect to such classes, so long as in so doing it does not transgress those fundamental rights of life, liberty and the pursuit of happiness. (People v. Orange County Road Cons. Co., 175 N. Y. 84, 89, and authorities there cited. See, also, Yick Wo v. Hopkins, supra, 370, where the distinction between mere political rights and the fundamental rights of the citizen are pointed out.)
Is the classification provided for in section 21 of the Civil Service Law as amended by the act of 1902 arbitrary or unreasonable ? It finds two men in public employment, one of whom has served- the State as a member of á fire department within some of its municipal corporations for a period of five years or has served the nation in its army or navy; he has performed services for which the State might pension him ; for which it might properly exempt him from jury duty or from other civic obligations, and no good reason suggests itself why the State might riot extend to him the privilege of remaining in public employment under a better tenure of office than that which is secured to the other inan who has rendered the State no special service. The classification is not arbitrary; it is based upon actual service to the State which the State had the right to compensate in the first instance or to reward by pension after it had been performed. Why, then, may not the State, in determining who shall receive the compensation of its public places, make discrimination in favor of those who have rendered special service ? In considering a similar question-presented to the Supreme Judicial Court of Massachusetts (Opinion of the Justices, 166 Mass. 589, 595) the majority of the judges say: “ The G-eneral Court may have been of opinion that a person who had served in the army or navy of the United States in the time of the war of the rebellion and had been honorably discharged therefrom, or who was a citizen of Massachusetts and had distinguished himself by valiant and heroic conduct in the army or navy of the United States and had received a medal of honor from the President of the United States, is a person who has shown'such qualities of character that it is for the interests *181of the Commonwealth to appoint him to certain offices or employments in preference to other male persons if he is found otherwise qualified to' perform the duties. The General Court may have so thought on the ground either that such a person would be likely to possess courage, constancy, habits of obedience and fidelity which aré valuable qualifications for any public office or employment, or that the recognition of the services of veterans in the way provided for by the statute would promote that love of country and devotion to the welfare of the State which it- concerns the Commonwealth to foster. If such was the opinion of the General Court we cannot say that it was beyond its constitutional power to enact this section.” This reasoning is sufficient to show that the classification of veterans is not arbitrary and that their preferment may be justified upon considerations of public policy, and it cannot be said that a person who has rendered no special service to the State is denied the equal protection of the law because he is not put upon the same footing in respect to a political regulation with one who has made sacrifices of time, health, energies and opportunities in the service of the State. Political employment is not of the essence of civil rights; its grant or denial does not go to the right of life, liberty or property, and no man’s constitutional rights can be said to have been invaded because he is put into a different class from that of his fellows and especially where the classification is based upon substantial services to the State. If the discrimination was against the civil rights of the relator; if the Legislature should undertake to prescribe conditions for the enjoyment of life, liberty or property which should unequally affect the rights of veterans and others, there would be reason for challenging the action of the Legislature; but in the mere matter of political employment it is clear, both upon reason and authority, that there is no ground for complaint in the classification which the Legislature has made in the statute now under consideration.
There is a clear distinction between the case at bar and that class of cases where the Legislature has attempted to deprive persons of their remedy against municipal corporations by requiring conditions precedent which were practically impossible of fulfillment. In those cases the fundamental rights of the individual are at stake; the cause of action, growing out of the invasion of the plaintiff’s consti*182tutional right to life (Bertholf v. O'Reilly, 74 N. Y. 509, 515), is property, and this can be taken from him only by due process of law. (Dyett v. Hyman, 129 N. Y. 351, 357.) “ Due process of law is process due according to the law of the land ” ( Walker v. Sauvinet, 92 U. S. 90, 93), which requires that the party wronged must have a reasonable opportunity to have his rights judicially determined. (Cooley Const. Lim. [6th ed.] 442.) In these municipal cases there is no classification; there is an arbitrary selection of . particular cities, and it is provided that where the cause of action accrues in such a city it must be regulated by an arbitrary rule which does not apply to citizens similarly situated in other portions of the State, while in the case now before us the law is uniform throughout the. State, the classification is based upon a reasonable foundation, and no fundamental right of any one is involved in the proceeding.
Nor does this conclusion conflict with that reached in the cases'of Grossman v. Caminez (79 App. Div. 15) and of Cody v. Dempsey (86 id. 335). The classification of cities for the purpose of depriving persons of their fundamental rights can find no justification in any of the adjudicated cases. While it is true, of course, that a thing which might be harmless if done upon a remote country highway would become a nuisance in the streets of New York, and it is competent for the Legislature to make acts criminal in one portion of the State which would not be criminal in another, this power only extends to the legitimate exercise of the police power, and not to prescribing conditions for the^transaction of business, where there is no legitimate basis for the classification. For instance, if the Statute of Frauds should be limited in its operation to the cities of the first and second class, what possible justification could there be for such a discrimination between the rights and privileges of the people of this State ? Fraud is not confined to localities; it is liable to manifest itself in all portions of the State, and the limitations should be made to reach all of the people or none. Every man making a contract in any occupation or employment should .stand upon an equal footing with every other man ; that is the essential element of the law of the land, and that equal protection of the law which is required by section 1 of the 14th amendment of the Constitution of the United States. The laws which reach and affect fundamental rights should be uniform in their operation upon persons *183in the same general circumstances; they should, not be applied by means of any arbitrary classifications to localities, but to persons surrounded by the same circumstances throughout the State. (See Bank of the State v. Cooper, 2 Yerg. 599 ; 24 Am. Dec. 517, and cases heretofore cited on the law of the land.)
For the reasons above stated, I concur in the conclusion reached by the presiding justice, that the order appealed from should be affirmed.
Final order affirmed, with costs.